              Case 1:19-cv-07286-AKH Document 40 Filed 04/08/20 Page 1 of 1
                                                                                       Seyfarth Shaw LLP
                                                                                        620 Eighth Avenue
                                                                                 New York, New York 10018
                                                                                          T (212) 218-5500
                                                                                          F (212) 218-5526

                                                                                        abell@seyfarth.com
                                                                                          T (212) 218-5532

                                                                                         www.seyfarth.com

                                           April 8, 2020


VIA ECF AND FAX (212-805-7942)                                     So ordered.

                                                                   /s/ Alvin K. Hellerstein
Hon. Alvin K. Hellerstein, U.S.D.J.
                                                                   4/9/2020
U.S. District Court for the Southern District of N.Y.
500 Pearl Street, Room 1050
New York, NY 10007

         Re:      Archibald Walker v. The Prudential Insurance Company of America, et al.
                  Case No.: 1:19-cv-07286-AKH (S.D.N.Y.)

Dear Judge Hellerstein:

      We write on behalf of Defendants, The Prudential Insurance Company of America and
The Bank of New York Mellon Corporation (collectively “the Defendants”), pursuant to Your
Honor’s Individual Rules and Local Rule 7.1(d), to request an extension of time for Defendants
to move, answer or otherwise respond to Plaintiff’s Amended Complaint, through May 7, 2020
(Defendants’ current deadline to respond is April 16, 2020).

         Due to the COVID-19 pandemic, Defendants are unable to access certain information
that is located in an office in New York and that cannot be accessed remotely in order to respond
to certain allegations in the Amended Complaint. Therefore, Defendants respectfully request that
their deadline to respond to the Amended Complaint be extended through May 7, 2020.
        This request to extend the response deadline would not affect the June 26, 2020 initial
conference set by the Court. This is Defendants’ second request for an extension of time to
move, answer or otherwise respond to Plaintiff’s Amended Complaint, and it is made in good
faith and not to cause delay. Plaintiff’s counsel consents to the extension request.
         We thank the Court for its time and consideration.
                                              Respectfully submitted,

                                              SEYFARTH SHAW LLP

                                              /s/ Alnisa S. Bell

                                              Alnisa S. Bell

cc:      Scott Glen Goldfinger, Esq. (via ECF delivery)



63115519v.1
